Title: From George Washington to Arthur Donaldson, 16 October 1785
From: Washington, George
To: Donaldson, Arthur



Sir:—
[Mount Vernon, 16 October 1785]

Your letter of the first inst. did not reach my hands until last night, or I would have replied to it sooner.
I am much obliged to you for the Model of your Hippopotamus, and the information which accompanied it,—I have a high expectation of its answering very valuable purposes, if the mud, in the beds of our Rivers, is of that fertilizing nature which the appearance indicate; of which I mean to make a full experiment upon a small scale this fall, having the command of a flat bottom Boat, a scow, with which I can get out as much as will try the effect of different quantities upon small squares of exhausted Land, in all points similar—If the quantity of mud which shall be found necessary from this essay to dress land properly, when added to the expense of the Machine for raising it—bringing it to the Land,—cartage, &c &c does not come too high, I should certainly adopt the measure next year, and will then avail myself of the kind offer you have made me,—In the mean while, I pray you to accept my thanks for your politeness in this instance. I am Sir Yr Most Obed Hble Servt

GEO WASHINGTON

